DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, section 2, filed 06/16/2022, with respect to Claim 1 have been fully considered and are persuasive.  The 101 rejection of 05/13/2022 has been withdrawn. 

Allowable Subject Matter
Regarding Claim 1, Wang et al (CN 108930971A, 2018-12-04) teaches a method for controlling smoke plume emissions (abstract), comprising the following steps of: Step 1, drawing a saturated air enthalpy humidity curve or an equivalent curve (Fig. 3). Wang along with all other references fail to teach Step 2, obtaining temperature and relative humidity change data of located geographic areas along with time at a frequency of at least one datum every day, where a sum of data collected every day is p, data collection day number is m, and a sum of collected data is m*p; Step 3, drawing the data obtained in the Step 2 in the curve obtained in the Step 1, and correspondingly obtaining corresponding meteorological points; Step 4, drawing tangent lines on the curve by using the meteorological points obtained in the Step 3; Step 5, ranking a slope of each tangent line obtained in the Step 4 in an increasing order, where serial numbers are sequentially 0, 1, 2,..., m*p-1, a serial number of a magnitude of any one slope is defined to be n, and n is greater than or equal to 0 but smaller than or equal to m*p-1; Step 6, determining a control line according to the slopes obtained in the Step 5; Step 7, controlling the smoke plume emissions using the determined control line, wherein according to (m*p-n)/(m*p)*100, control lines with different values can be obtained, the tangent line with a smallest slope is a strictest white plume control line, de-pluming day number control region corresponding to a smoke state is a 100% white- -3-New U.S. Patent Application plume-free day number control region, and the corresponding tangent line is a 100% white- plume-free day number control line. 
	It is for this reason that Claim 1 and its dependencies would be allowed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863